DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (and 2-19 based on their dependency on claim 1), 3, 7, 8, 10-16, and 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1 and 2-19 based on their dependency on claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites broad recitations, and the claim also recites narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong Shing et al, USP 6,019,904 in view of Gray, USP 9,631319.
Regarding claims 1-19, Wong Shing teaches a method for treating an aqueous feed (ink laden paper feed, see abstract) form an industrial process that includes a solid particulate suspended in the aqueous phase (ink in the paper pulp solution) comprising; 
Adding a coagulant and then contacting with a flocculating mixture comprising a combination of epichlorohydrin and dimethylamainamine (see table 1) with diallydimethyl ammonium chloride and acrylamide as a second monomer (see examples) than subjecting the mixture to air flocation (see claim 10).  This reads on the limitations of a cationic synthetic first polymer produced (combination of epichlorohydrin and dimethylamainamine).  At least one second polymer with is a polymer obtained by polymerization of (meth)acrylamide. The second polymer being polymerized in the presence of the cationic first polymer
Wong Shing teaches the overall act of treating the inky pulp with the flocculent in the claimed manner but utilizes sustainably different calculation method for calculating charge density and is silent on some of the claimed physical properties.  
Otherwise, all of the claimed method steps are taught with the same claimed components (DADMAC, see examples), in the claimed molecular weights (see examples), and in the same proportions (see examples).  It is understood that the same materials produced in the same method will produce the same physical properties.  In this case we have the same materials being utilized in the same manner.  The average artisan would have expected the properties that the reference is merely silent on (such as cationic demand value) to match the claims since so many of the other properties do as well (such as the claimed viscosity (see column 5).  Wong Shing further teaches the charge density of the final product can be as low as 1 mole % (which is a different unit of measurement than as what is being claimed, but still teaches low overall values.
In order to see what the conventional values and combinations of these properties and flocculants are the Gray reference was provided.
In the same field of endeavor, Gray teaches the same two step polymerizing process for making a flocculant material in treating paper pulp (see claim 1 and abstract), that details the benefits of having the first cationic charge density being at least 2 meq/g higher than the second (column 9 line 20).  Gray further details the charge density of the individual components which match the preferred depend claim ranges (as well as the ranges taught in the instant specification) of the first polymer have a charge density of greater than 4 (example 1 has a charge density of 6.5) and a much lower charge second polymer (example 1 has a charge density of 1.2).
Gray provides the same information on all of the individual components (same groups of monomers and components, same starting charge densities, and same basic methodology in preparation), but is silent on the charge density of the final composition being less than 1.7 meq/g.
Based on the teachings of Gray in columns 9 and 10 that describe the same starting charge densities of parts A and B (as compared t the examples given in the instant specification), the teaching of dosing amounts (columns 9-10 and examples), and the teachings that the component B has a much higher molecular weight (column 9 lines 25-31), the average artisan would have expected the final charge density to be substantially similar to the claimed range of less than 1.7. It is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the charge densities of the polymer components and ratios of charge as taught by Gray in the Wong Shing method for the benefit of optimizing the efficient of the composition in its papermaking pulp treatment (see column 9 lines 11-38).
Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herth et al, US Patent Publication 2007/0032677 in view of Gray, USP 9,631319.
Regarding claims 1-19, Herth teaches a method for treating an aqueous feed form an industrial process that includes a solid particulate suspended in the aqueous phase (0002) comprising; 
Adding a coagulant and then contacting with a flocculating mixture comprising a combination of epichlorohydrin and dimethylamainamine (see claim 1) with diallydimethyl ammonium chloride and acrylamide as a second monomer (see examples and [0006]) than subjecting the mixture to air flocation (see claims and abstract).  This reads on the limitations of a cationic synthetic first polymer produced (combination of epichlorohydrin and dimethylamainamine).  At least one second polymer with is a polymer obtained by polymerization of (meth)acrylamide. The second polymer being polymerized in the presence of the cationic first polymer, see claim 1.
Herth teaches the overall act of treating the inky pulp with the flocculent in the claimed manner but utilizes sustainably different calculation method for calculating charge density and is silent on some of the claimed physical properties.  
Otherwise, all of the claimed method steps are taught with the same claimed components (DADMAC, see examples), in the claimed molecular weights (see examples), and in the same proportions (see examples).  It is understood that the same materials produced in the same method will produce the same physical properties.  In this case we have the same materials being utilized in the same manner.  The average artisan would have expected the properties that the reference is merely silent on (such as cationic demand value) to match the claims since so many of the other properties do as well (such as the claimed viscosity (see column 5).  
Herth does explicitly teach that the second polymer has a higher charge density than the first (see claims 17-20).
In order to see what the conventional values and combinations of these properties and flocculants are the Gray reference was provided.
In the same field of endeavor, Gray teaches the same two step polymerizing process for making a flocculant material in treating paper pulp (see claim 1 and abstract), that details the benefits of having the first cationic charge density being at least 2 meq/g higher than the second (column 9 line 20).  Gray further details the charge density of the individual components which match the preferred depend claim ranges (as well as the ranges taught in the instant specification) of the first polymer have a charge density of greater than 4 (example 1 has a charge density of 6.5) and a much lower charge second polymer (example 1 has a charge density of 1.2).
Gray provides the same information on all of the individual components (same groups of monomers and components, same starting charge densities, and same basic methodology in preparation), but is silent on the charge density of the final composition being less than 1.7 meq/g.
Based on the teachings of Gray in columns 9 and 10 that describe the same starting charge densities of parts A and B (as compared t the examples given in the instant specification), the teaching of dosing amounts (columns 9-10 and examples), and the teachings that the component B has a much higher molecular weight (column 9 lines 25-31), the average artisan would have expected the final charge density to be substantially similar to the claimed range of less than 1.7. It is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the larger charge densities of the second polymer components and ratios of charge as taught by Gray in the Herth method for the benefit of optimizing the efficient of the composition in its papermaking pulp treatment (see column 9 lines 11-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748